Case: 21-10683      Document: 00516355003          Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 13, 2022
                                    No. 21-10683                          Lyle W. Cayce
                                                                               Clerk

   Aperia Solutions, Incorporated,

                                                               Plaintiff—Appellee,

                                        versus

   eVance, Incorporated,

                                                           Defendant—Appellant.



                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CV-3276


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Jacques L. Wiener, Jr., Circuit Judge:*
          Defendant-Appellant eVance, Incorporated (“eVance, Inc.”) appeals
   the district court’s denial of its motion for a new trial. We conclude that there
   was a legal error in the verdict form, so we REVERSE and REMAND for
   a new trial.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10683       Document: 00516355003            Page: 2     Date Filed: 06/13/2022




                                       No. 21-10683


                                             I.
                                  Factual Background
          In July 2016, Plaintiff-Appellee Aperia Solutions, Incorporated
   (“Aperia”) and eVance Processing, Incorporated (“eVance”) entered into a
   General Services Agreement (“GSA”) so that Aperia could “provide
   Internet based reporting and management systems for eVance Processing
   and its merchants.” Excel Corporation (“Excel”) was the holding company
   for eVance. In July 2017, eVance began to fall behind on its payments to
   Aperia. In December of that year, the two companies agreed on a plan for
   eVance to catch up on its payments.
          The trouble continued higher up the corporate chain. When it
   defaulted on a loan, Excel and its assets, including eVance, were foreclosed
   on and sold at public auction. That was on April 9, 2018. The OLB Group
   bought all of eVance’s assets at the foreclosure sale. The terms of that sale
   are contained in a memorandum (“the Sale Memorandum”). The OLB
   Group only purchased the assets of the company: It did not take on eVance’s
   3.5-4.5 million dollars in liabilities. eVance still owed Aperia $56,847.84
   (“the Outstanding Debt”) at the time of the sale. 1
          The OLB Group created and owns eVance, Inc., a new entity created
   to purchase the eVance assets at the sale. Patrick Smith, formerly the general
   manager of eVance and the CEO of Excel, was hired as the general manager
   of eVance, Inc. and the vice president of finance of the OLB Group. Both




          1
           The Outstanding Debt consists of four invoices: Invoice #201308766 ($14,384.94
   for December 2017), Invoice #201308943 ($14,300.62 for January 2018), Invoice
   #201309102 ($14,315.90 for February 2018), and Invoice #201309253 ($13,846.38 for
   March 2018).




                                             2
Case: 21-10683        Document: 00516355003        Page: 3   Date Filed: 06/13/2022




                                    No. 21-10683


   parties stipulated to the fact that “The Sale Memorandum does not impose
   any obligation on eVance, Inc. to pay the Outstanding Debt.”
          In the months following the sale, Aperia provided services to the new
   entity, eVance, Inc., which sent payments to Aperia. Each side presents a
   contrary narrative of (1) what these payments were for, (2) whether the
   original agreement was continued, and (3) whether the new entities were
   negotiating new terms while services continued. For example, eVance, Inc.
   contends that it was making “good faith” payments to continue the business
   relationship. Aperia points out that (1) the payment amounts matched the
   invoices from the Outstanding Debt and (2) Smith assured Aperia that the
   new entity would pay eVance’s debt. The relationship ended on September
   18, 2018 when eVance, Inc. stopped using Aperia’s services.
                                        II.
                                Procedural History
          Aperia sued eVance, Inc. and the case went to a jury. At the close of
   Aperia’s case, eVance, Inc. moved for a directed verdict “on Aperia’s second
   claim for breach of contract regarding the outstanding debt.” eVance, Inc.
   explained that “[i]f there was an agreement for eVance, Inc. to pay the
   outstanding debt, which Aperia claims there was, then it wasn’t breached,
   and there are no damages. Because Aperia already acted as if there was such
   a contract and applied the wire transfers to the outstanding debt.”
          The district court granted eVance Inc.’s motion for a directed verdict.
   The court noted, however, that “it won’t matter” in the long run because
   the same damages could be recovered under alternative legal theories. The
   court explained:
          Here is why. You can still get all your damages if there is an
          assumption of the GSA, right? And the new eVance is stepping
          into old eVance’s issues and full future damages are




                                         3
Case: 21-10683      Document: 00516355003           Page: 4     Date Filed: 06/13/2022




                                     No. 21-10683


          recoverable. I do think that this is a math question with one-
          sided evidence where the payments were credited to the
          outstanding debt. But I think even if there is not an assumption
          of the GSA, that is where promissory estoppel and quantum
          meruit come in for new work performed and money that should
          go for new work performed. I know we have issue on lost profits
          there, right? Lost profits could not apply for promissory
          estoppel and quantum meruit, in my mind. But you have a way
          to get full damages on the contract claim on assumption of the
          GSA. And to get everything lost profits under a promissory
          estoppel theory or quantum meruit theory, if there is not a
          finding on assumption of the GSA.
   At that point, Aperia noted that it believed it had tried a ratification case and
   would begin to research jury instructions on ratification.
          Two questions were ultimately presented to the jury: (1) Did eVance,
   Inc. purchase the GSA and (2) did eVance, Inc. ratify the GSA. The jury
   instructions defined “Ratification” as:
          A party’s conduct includes conduct of others that the party has
          ratified. Ratification may be express or implied. Implied
          ratification occurs if a party, though he may have been unaware
          of unauthorized conduct taken on his behalf at the time it
          occurred, retains the benefits of the transaction involving the
          unauthorized conduct after he acquired full knowledge of the
          unauthorized conduct. Implied ratification results in the
          ratification of the entire transaction.
          The jury concluded that eVance, Inc did not purchase the GSA. It did
   decide, however, that eVance, Inc. ratified the GSA. Based on that
   ratification, the jury held that eVance, Inc. did not comply with the GSA and
   awarded damages of $39,368.57 to Aperia. The jury did not consider
   alternative claims for promissory estoppel or quantum meruit because it held
   that eVance, Inc. breached the ratified GSA.




                                          4
Case: 21-10683      Document: 00516355003           Page: 5    Date Filed: 06/13/2022




                                     No. 21-10683


          eVance, Inc moved for a new trial which the district court denied.
   eVance, Inc. contended that the ratification question was legally erroneous
   because a party cannot ratify a contract to which it was not a party. The
   district court rejected that idea, explaining that “the ratification issue
   presented to the jury was whether [eVance,] Inc. ratified Patrick Smith’s
   agreement to bind the company to the terms of the [GSA,] not whether
   [eVance,] Inc. ratified conduct or agreements made by [eVance]
   Processing.”
          The district court stated that eVance, Inc. raised this issue for the first
   time in its motion. However, eVance, Inc. had made this contention during
   trial, before the question was presented to the jury:
           There is [sic] cases going back to the ‘70s in the Texas
          Intermediate Appellate Courts that say that ratification cannot
          be used for one contract to move from one party to another
          unless the contract contemplated that that party, the specific
          party that is alleged to have ratified it, was potentially a
          beneficiary of that underlying agreement. The contract was
          made for them or it could end up being theirs. . . .
          [W]e think it’s an improper statement under Texas law to be
          applicable here for the reasons outlined in some of the cases
          that we have sent to the court. But in effect, ratification cannot
          be used to impose contract liability on a party like eVance, Inc.,
          who is explicitly not contemplated to potentially be a party to
          or beneficiary of the contract that is in the GSA, pursuant to
          section 14.5, the third party beneficiary section and some of the
          other sections we’ve referenced.
   The district court also denied eVance, Inc.’s second motion for a new trial,
   entered a final judgment, and granted Aperia’s motion for attorney’s fees.




                                           5
Case: 21-10683           Document: 00516355003              Page: 6       Date Filed: 06/13/2022




                                            No. 21-10683


                                                 III.
                                       Standard of Review
           We review a district court’s denial of a motion for new trial for abuse
   of discretion. 2 We also review jury instructions and verdict forms for abuse
   of discretion. 3 It is an abuse of discretion to rely “on erroneous conclusions
   of law.” 4
           We apply a two-part test to review jury instructions. 5 “First, an
   appellant must ‘demonstrate that the charge as a whole creates substantial
   and ineradicable doubt whether the jury has been properly guided in its
   deliberations.’ Second even where a jury instruction was erroneous, we will
   not reverse the district court if we find that, in light of the entire record, ‘the
   challenged instruction could not have affected the outcome of the case.’” 6
                                                 IV.
                                              Analysis
           Contractual ratification “is the enforcement of a promise to perform
   all or part of an antecedent contract of the promisor, previously voidable by
   him, but not avoided prior to the making of the promise.” 7 Voidable means
   that “a party can avoid, or disaffirm, his duty of performance.” 8 The


           2
               Fornesa v. Fifth Third Mortg. Co., 897 F.3d 624, 627 (5th Cir. 2018).
           3
               Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 504-06 (5th Cir. 2012).
           4
               McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir. 2003).
           5
               Baisden, 693 F.3d at 505.
           6
            Id. (internal citations omitted; quoting Navigant Consulting, Inc. v. Wilkinson, 508
   F.3d 277, 293 (5th Cir. 2007)).
           7
            Wamsley v. Champlin Refin. & Chems., Inc., 11 F.3d 534, 538 (5th Cir. 1993)
   (quoting Restatement (Second) of Contracts § 85 (1981)).
           8
               Id.




                                                   6
Case: 21-10683         Document: 00516355003                Page: 7        Date Filed: 06/13/2022




                                            No. 21-10683


   antecedent contract is key. “[T]here can be no ratification of a contract by
   one who is not a party to it unless the original contract purported to be in the
   name of, or for, the person alleged to have ratified it.” 9
           Aperia does not contest the legal requirement that, to ratify a contract,
   a party must be included in the original contract. Instead, Aperia adopts the
   district court’s reasoning that Aperia had “presented evidence at trial
   conclusively establishing that Smith entered into an oral contract with Aperia
   for Aperia to provide services to eVance. The services that were to be
   provided were the exact same services contemplated under the GSA, under
   the same terms and conditions memorialized in the GSA, and for the same
   prices expressly set out in the GSA.”
           The district court and Aperia are correct: An oral contract can be
   binding. 10 But that issue was not presented to the jury. Rather, the jury was
   asked: “Did eVance, Inc. ratify the General Services Agreement?” As a
   matter of law, eVance, Inc. — which was not a party to the GSA (nor even
   existed as an entity at the time the GSA was created) — could not ratify it.



           9
              Gold’s Gym Franchising LLC v. Brewer, 400 S.W.3d 156, 162 (Tex. App. 2013);
   see also Castelan v. Gerard, 2018 WL 2727781, at *3 (Tex. App. 2018) (“As such, he cannot
   ratify a contract to which he was never a party.”); Huginnie v. Loyd, 483 S.W.2d 696, 702
   (Tex. Civ. App. 1972) (aff’d on reh’g) (“As the contract here involved was not made in the
   name of [Party A], nor purported to be made for him, his acquiescence therein and promise
   to honor the contract and make a deed to the property in question to [Party B], there being
   no writing to that effect, did not amount to a ratification and a summary judgment was
   proper.”); Warren Mfg. Co. v. Hoover, 223 S.W.2d 524, 527 (Tex. Civ. App. 1949) (“The
   rule is well established by the authorities that, to make a valid ratification of a contract by a
   person who is not a party to it, the original contract must purport to be in the name of, or
   for, the person alleged to have ratified it.”).
           10
             Haws & Garrett Gen. Contractors, Inc. v. Gorbett Bros. Welding Co., 480 S.W.2d
   607, 609 (Tex. 1972) (“The conception is that of a meeting of the minds of the parties as
   implied from and evidenced by their conduct and course of dealing, the essence of which is
   consent to be bound.”) (citations omitted)).




                                                  7
Case: 21-10683         Document: 00516355003               Page: 8       Date Filed: 06/13/2022




                                           No. 21-10683


           The evidence might show that Smith entered into an oral agreement
   to bind the company. “In order to have a valid and binding contract, there
   must be: (1) an offer; (2) acceptance in strict compliance with the terms of
   the offer; (3) a meeting of the minds; (4) each party’s consent to the terms;
   and (5) execution and delivery of the contract with the intent that it be mutual
   and binding.” 11 The jury never answered whether an agreement was formed,
   yet it must do so in the first instance. 12 It was inappropriate for the district
   court to rely instead on a theory of ratification that precluded eVance, Inc.
   from doing the ratifying.
           We “will reverse a judgment ‘only if the charge as a whole creates a
   substantial doubt as to whether the jury has been properly guided in its
   deliberations.’” 13 The district court abused its discretion because its jury
   questions were framed to present an erroneous legal theory and did not
   answer whether Smith entered into an oral agreement or whether the same
   damages could be recovered under an alternative legal theory.
                                                 V.
                                             Holding
           The district court’s judgment is REVERSED and the case is
   REMANDED for a new trial.




           11
             Lloyd Walterscheid & Walterscheid Farms, LLC v. Walterscheid, 557 S.W.3d 245,
   258 (Tex. App. 2018).
           12
             R.R. Comm’n v. Gulf Energy Expl. Corp., 482 S.W.3d 559, 575 (Tex. 2016) (“The
   question of the parties’ intent to be bound is usually one of fact, and we cannot say that this
   case presents the unusual situation in which that question may be decided as a matter of
   law.”).
           13
               Dahlen v. Gulf Crews, Inc., 281 F.3d 487, 494 (5th Cir. 2002) (quoting C.P.
   Interests, Inc. v. Cal. Pools, Inc., 283 F.3d 690, 700 (5th Cir. 2001)).




                                                 8